DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4 and 10 objected to because of the following informalities: Claims 4 and 10 include “can”. While clear in light of drawings, the presence of “can” make the following clause confusing to follow. It is suggested that “can” is removed, as the following clause is structural/unconditional.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yumoto (US 5655888).

Regarding claim 1, Yumoto (FIGs 1, 14-14e) discloses “A shut off valve for an ecology fuel return system, comprising: 
an inlet (16) for receiving a fluid; 
a plurality of outlets (openings through 66, 67) for effusing the fluid (to 17) including at least a first outlet (through 66) and a second outlet (through 67); and
a double valve member (63, 64) having a first disk body (63) and a second disk body (64) connected by a shaft (69), wherein the double valve member is configured to move between an open position (down from FIG 1) such that the double valve member allows fluid to effuse from the plurality of outlets (opens both 66 and 67), 
wherein the first disk body (63) is disposed adjacent to the first outlet and is configured to prevent fluid flow from effusing from the first outlet in a closed position (see FIG 1), and 
wherein the second disk body (64) is disposed within a valve chamber (61, 62, 67) and is configured to be in a sealed relationship with the valve chamber when in the closed position (FIG 1, via 67) to prevent fluid from entering the valve chamber, thereby preventing fluid from passing through and/or around the second disk body to the second outlet (see FIG 1).”  

Regarding claim 2, Yumoto (FIGs 1, 14-14e) discloses “wherein the first disk body (63) includes a first seal (outer edge of 63 that abuts 66 operates as a seal) to prevent fluid from effusing from the first outlet in the closed position (see FIG 1).”  

Regarding claim 3, Yumoto (FIGs 1, 14-14e) discloses “wherein the second disk body includes a second seal (outer edge of 64 that abuts 67 operates as a seal) to create the sealed relationship with the valve chamber (see FIG 1).”  

Regarding claim 4, Yumoto (FIGs 1, 14-14e) discloses “wherein the second disk body can include one or more flow conduits (see FIGs 14A-B, 64 includes vanes having spaces, of which are read on “conduits”) positioned downstream of the second seal (as oriented in FIG 1, 64 vane spaces are downstream of [above] seal).”  

Regarding claim 5, Yumoto (FIGs 1, 14-14e) discloses “wherein the double valve member prevents premature closure of the valve by creating opposing forces on the first disk body and the second disk body when passing flow through two outlets (63 opens the same direction as the flow, such that inflow would push on 63, 64, influencing 63 and 64 in the opening direction).”  

Regarding claim 6, Yumoto (FIGs 1, 14-14e) discloses “wherein the valve member further includes a guide structure (61, 62 have an inner wall that radially abut 63, 64) for linearly guiding the valve member between the open and closed positions (via preventing radial displacement).”  

Regarding claim 7, Yumoto (FIGs 1, 14-14e) discloses “An ecology fuel return system for a turbomachine, comprising: 
a reservoir (10); 
a float (3) disposed within the reservoir; 
an armature (34) operatively attached at one end to the float, wherein the armature is hinged about a fulcrum (35, 36, see FIG 4); and 
a shutoff valve (4, 6, 8) disposed in fluid communication with the reservoir (see FIG 1), wherein the shutoff valve includes: 
an inlet (16) for receiving a fluid; 
a plurality of outlets (openings through 66, 67) for effusing the fluid (to 17) including at least a first outlet (through 66) and a second outlet (through 67); and
a double valve member (63, 64) having a first disk body (63) and a second disk body (64) connected by a shaft (69), wherein the double valve member is configured to move between an open position (down from FIG 1) such that the double valve member allows fluid to effuse from the plurality of outlets (opens both 66 and 67), wherein the first disk body (63) is disposed adjacent to the first outlet and is configured to prevent fluid flow from effusing from the first outlet in a closed position (see FIG 1), and 
wherein the second disk body (64) is disposed within a valve chamber (61, 62, 67) and is configured to be in a sealed relationship with the valve chamber when in the closed position (FIG 1, via 67) to prevent fluid from entering the valve chamber, thereby preventing fluid from passing through and/or around the second disk body to the second outlet (see FIG 1).”  

Regarding claim 8, Yumoto (FIGs 1, 14-14e) discloses “wherein the first disk body (63) includes a first seal (outer edge of 63 that abuts 66 operates as a seal) to prevent fluid from effusing from the first outlet in the closed position (see FIG 1).”  

Regarding claim 9, Yumoto (FIGs 1, 14-14e) discloses “wherein the second disk body includes a second seal (outer edge of 64 that abuts 67 operates as a seal) to create the sealed relationship with the valve chamber (see FIG 1).”  

Regarding claim 10, Yumoto (FIGs 1, 14-14e) discloses “wherein the second disk body can include one or more flow conduits (see FIGs 14A-B, 64 includes vanes having spaces, of which are read on “conduits”) positioned downstream of the second seal (as oriented in FIG 1, 64 vane spaces are downstream of [above] seal).”  

Regarding claim 11, Yumoto (FIGs 1, 14-14e) discloses “wherein the double valve member prevents premature closure of the valve by creating opposing forces on the first disk body and the second disk body when passing flow through two outlets (63 opens the same direction as the flow, such that inflow would push on 63, 64, influencing 63 and 64 in the opening direction).”  

Regarding claim 12, Yumoto (FIGs 1, 14-14e) discloses “wherein the valve member further includes a guide structure (61, 62 have an inner wall that radially abut 63, 64) for linearly guiding the valve member between the open and closed positions (via preventing radial displacement).”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clarke (US 276355) discloses a device similar to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753